Citation Nr: 1307144	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disability, however diagnosed, including pes planus, hallux valgus, plantar fasciitis, right foot calcaneal spur, degenerative joint disease of the first metatarsals, and peripheral neuropathy involving the left lower extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably reflects that the Veteran's bilateral pes planus and hallux valgus/bunions preexisted his military service.

2.  The evidence of record clearly and unmistakably reflects that the Veteran's bilateral pes planus and hallux valgus/bunions were not aggravated by his military service.

3.  The Veteran did not exhibit plantar fasciitis in service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service.

4.  The Veteran did not exhibit a right calcaneal spur, degenerative joint disease of the first metatarsals, or peripheral neuropathy/decreased vibratory sensation in the left ankle in service or within one year of separation from service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus or hallux valgus/bunions were not incurred or aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).  

2.  The Veteran does not have plantar fasciitis that is the result of disease or injury incurred in or aggravated during active military service, and such disability is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  A right calcaneal spur, degenerative joint disease of the first metatarsals, and peripheral neuropathy/decreased vibratory sensation in the left ankle were not incurred in or aggravated by active service or within a year of separation from service, and any such disability is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2009, prior to the initial adjudication of the Veteran's claim in April 2009, in which the RO advised the appellant of the evidence needed to substantiate his claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

The Veteran also underwent VA examination in connection with his bilateral foot disability claim in March 2009 and October 2012.  The Board finds that the resulting VA medical opinions are adequate for the purpose of determining the claim decided herein.  Both examination reports reflect review of the claims file.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the March 2009 and October 2012 VA examination reports in this case provide an adequate basis for a decision on the Veteran's claim.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Service Connection

The Veteran has claimed entitlement to service connection for various foot disabilities.  He essentially contends that these disabilities originated in, and were aggravated by, service.  

A.  Applicable Law

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection may be granted for chronic disabilities, such as arthritis and organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the Veteran served on active duty from January 14, 1974, to April 18, 1974, for a total of three months and five days of consecutive service.  The Veteran's service thus renders him potentially eligible for presumptive service connection. 

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting disorder are not sufficient to constitute aggravation.  Rather, the underlying condition must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

B.  Current Disabilities

Turning to the case at hand, the Board will first address whether the Veteran has satisfied the first element of his service connection claim.  That is, the Board will determine whether the Veteran has a current foot disability.

The pertinent evidence of record with respect to this question consists of the Veteran's VA medical records and VA examination reports from March 2009 and October 2012.  

A March 2009 VA podiatry consultation report notes impressions of bilateral pes planus; bilateral plantar fasciitis; bilateral hallux valgus; and peripheral neuropathy of unknown etiology.  

The March 2009 VA examination report notes current findings of a right foot bunion with 20 degrees of hallux valgus; 10 degrees hallux valgus on the left foot without a bunion; minimal pes planus on standing; decreased vibratory sensation in the left ankle relative to the right ankle; and a right foot calcaneal spur.  

The October 2012 VA examination report notes current diagnoses of bilateral pes planus; bilateral plantar fasciitis; right foot hallux valgus; degenerative joint disease of the first metatarsals bilaterally; and right foot calcaneal spur.

No other current foot disabilities are diagnosed in the record.

In short, the record reflects current diagnoses or impressions of (1) bilateral pes planus; (2) bilateral hallux valgus/right foot bunion; (3) bilateral plantar fasciitis; (4) right foot calcaneal spur; (5) degenerative joint disease of the first metatarsals; and (6) peripheral neuropathy/decreased vibratory sensation in the left ankle.  Only these six foot disabilities satisfy the first element of a service connection claim.  Thus, service connection cannot be granted for any other foot disability, and the Board will confine its focus to the six current disabilities that are noted above.  See Brammer, supra.

C.  In-Service Disabilities

Having identified the Veteran's current foot disabilities, the Board now turns to the second service connection element, which is the in-service incurrence or aggravation of a disease or injury.  

The record reflects that the Veteran's feet were clinically normal upon examination for his entrance into service in January 1974.  Service treatment records reflect that he was treated for pes planus; bilateral bunions/hallux valgus; metatarsalgia; and varus of the lesser toes.  He was also treated for warts (identified in the records as plantar warts, verruca vulgaris, and verruca toes and ball of the left foot) on several occasions.  He also had complaints of foot pain, including in the heels and the arch of his right foot, without diagnoses. 

In summary, the Veteran's service treatment records reflect the presence of the following disabilities in service: (1) pes planus; (2) bilateral hallux valgus/bunions; (3) warts; (4) varus of the lesser toe; and (5) metatarsalgia.  These disabilities thus satisfy the second element of the service connection claim.

While the in-service wart, varus, and metatarsalgia disabilities satisfy the second service connection element, the lack of a current diagnosis of any of these disabilities means that the first service connection element is not satisfied.  

The record does not show that the Veteran has been diagnosed with a current wart disability, and the Veteran does not contend that he has any warts on either foot.  

There is no suggestion of current varus of the lesser toe.  The March 2009 VA examination report expressly states that there was no varus on examination.  The October 2012 VA examination report notes that there was no varus deformity due to pes cavus and no marked varus deformity.  

Furthermore, the evidence reflects that, while the Veteran does have a history of metatarsalgia, he does not currently have metatarsalgia.  Of particular relevance, the October 2012 VA miscellaneous foot disabilities examination report expressly states that there is no current metatarsalgia diagnosis.  

In the absence of a current disability, service connection cannot be established for warts, varus of the lesser toe, or metatarsalgia.  See Brammer, supra.

However, the Veteran was found to have had bilateral pes planus and bilateral hallux valgus/bunions in service, and he carries current diagnoses of these disabilities.  Thus, both the first and the second elements of the Veteran's service connection claim are satisfied with respect to these two disabilities.  

In contrast, because the Veteran's feet were examined and found to be clinically normal at the time of his entrance examination, the presumption of soundness attaches to the Veteran's bilateral pes planus and bilateral hallux valgus/bunion disabilities.  

The presumption of soundness does not attach, however, to the Veteran's remaining current foot disabilities: (1) bilateral plantar fasciitis; (2) right foot calcaneal spur; (3) degenerative joint disease of the first metatarsals; and (4) peripheral neuropathy/decreased vibratory sensation in the left ankle.  As noted above, complaints of or treatment for these disabilities was not found in the Veteran's service treatment records.  These disabilities are, however, potentially eligible for direct service connection or, in the case of the calcaneal spur, degenerative joint disease, and peripheral neuropathy claims, presumptive service connection based on a chronic disability.  Prior to discussing these theories of entitlement, however, the Board will determine whether the presumption of soundness is rebutted with respect to the Veteran's bilateral pes planus and bilateral hallux valgus/bunions.  

D.  Presumption of Soundness

1.  Evidence

As noted above, the record reflects that the Veteran's feet were clinically normal upon examination for his entrance into service in January 1974.  The Veteran denied any past or current foot trouble in his January 1974 medical history report.  

Service treatment records from February 1974 through March 1974 reflect multiple treatments for sore and painful feet, heel pain, right arch pain, plantar warts, verruca valgus, pain on the bottom of the feet, and pain from prolonged standing with a blister on the left foot.

An April 1974 podiatry record notes that the Veteran had sought treatment for foot complaints multiple times during service.  Following examination, the podiatrist diagnosed the Veteran with symptomatic pes planus that existed prior to entry.  He recommended that the Veteran be discharged from the military due to his continual complaints and inability to function properly.

Another April 1974 service treatment record notes that the Veteran received treatment in March 1974 for "bilateral foot pain upon prolonged marching and drilling."  In terms of his pertinent medical history, the Veteran reported that he had "a lifelong history of this condition."  He reported that he never sought treatment with a civilian physician and no treatment or medication was ever used.  He "was given a three day trial of duty[;] however, he returned to sick call complaining of bilateral foot pain continuing."  The report again noted that, "[a]ccording to the [Veteran's] own statement, he had this condition prior to enlistment."  

Another April 1974 record notes that the Veteran's pes planus "is considered not to be the proximate result of the performance of active duty involving basic pay as defined by law."  

An April 1974 Medical Board report includes a determination that the Veteran did not meet the minimum physical standards of enlistment and recommended discharge based on erroneous enlistment.  In recommending that the Veteran be discharged due to his pes planus, the Medical Board, following examination of the Veteran and review of his pertinent medical history, determined that the Veteran's bilateral pes planus existed prior to service and that it was not aggravated by service.  Later that day, the Veteran signed a "Statement of Patient Concerning the Findings of a Medical Board" attesting that he was informed of the Medical Board findings and recommendation, and that he did not desire to submit a statement in rebuttal.  

In his April 1974 claim, the Veteran reported that his bilateral foot problems began in March 1974.

In his January 2009 claim, the Veteran reported that his bilateral foot problems began in January 1974.

The record contains a March 2009 VA podiatry consultation report reflecting that the Veteran was seeking evaluation of numbness and tingling in both feet, which he had experienced "for the past several years," and generalized pain in both arches.  He also described chronic low back pain with pain that travels to his left hip and left knee.  Following examination of the Veteran, the VA physician noted impressions of bilateral pes planus, plantar fasciitis, hallux valgus, and peripheral neuropathy of unknown etiology.  With respect to the peripheral neuropathy impression, the podiatrist noted that the Veteran's subjective complaints and objective findings suggested peripheral sensory neuropathy.  He noted that recent lumbar films were consistent with degenerative joint disease of the lumbar spine and narrowing of the L5/S1 disc space.  He observed that the Veteran may be developing radiculopathy and recommended further evaluation.  

The March 2009 VA examination report reflects that the Veteran reported that he did not have pain in his feet prior to his military service.  It summarizes the Veteran's service treatment records, as described above.  He reported having had constant foot pain since the 1970s, that he has not had any other foot injuries, and that he has not had any care for his feet for over 30 years.  He reported that he recently sought treatment because of a worsening of tingling pain and soreness in both feet.  He noted back and left hip pain with radiation of discomfort to his feet.  He described being limited in standing at work and walking due to his feet.  

Upon examination of the Veteran and diagnostic testing, the March 2009 VA examiner noted that the foot examination was normal.  However, current findings of a right foot bunion with 20 degrees of hallux valgus; 10 degrees hallux valgus on the left foot without a bunion; minimal pes planus on standing; decreased vibratory sensation in the left ankle relative to the right ankle; and a right foot calcaneal spur were also noted.  The report also notes that the Veteran's current complaints of foot pain had not been fully worked up.  

The examiner noted that the Veteran was reporting that he had experienced foot soreness since his brief period of military service.  The examiner was of the opinion that, based on the lack of medical documentation and the lack of ongoing care, the Veteran's complaints were less likely than not the result of his military service.  The examiner further stated that the Veteran's six-month history of tingling discomfort was associated with his back pain and radiation of back discomfort.  He opined that the Veteran's back discomfort and probable sciatica were significantly impacting his foot symptoms and his foot discomfort was more likely than not the result of back pain and sciatica and less likely a primary foot condition.  The examiner also explained that the bone spur on the right calcaneus was not the result of service and instead was a commonly seen incidental finding. 

A June 2009 VA medical record notes that the Veteran has a medical history of "[u]nspecified idiopathic peripheral neuropathy."

As mentioned above, the October 2012 VA examination report contains current diagnoses of bilateral pes planus; bilateral plantar fasciitis; right foot hallux valgus; degenerative joint disease of the first metatarsals bilaterally; and right foot calcaneal spur.  The examination report notes that the Veteran's bilateral pes planus was diagnosed in 1974 and that his plantar fasciitis was diagnosed in 2009.  The report includes a detailed description of the Veteran's pertinent complaints and the examiner's findings on physical examination and diagnostic testing.  (Among other findings, degenerative or traumatic arthritis was found on x-ray testing.)

On interview, the Veteran reported that he started having problems standing watch and walking during boot camp due to pain on the bottoms of both feet, heels, and arches.  Following multiple unsuccessful attempts at treatment, the Veteran was discharged.  The Veteran reported that, following discharge, he lived with foot problems, stating that his feet were painful and it was hard to walk.  He described shooting, stabbing pains in both feet.  The symptoms were worse with walking and standing.  He received no treatment for years.  Diagnostic testing revealed degenerative or traumatic arthritis, in the form of a right foot calcaneal spur.  A 2009 EMG/NCS report revealed no left lumbar radiculopathy.

The examiner reviewed the Veteran's service treatment records, as summarized above.  The Veteran reported that he had had no foot pain prior to enlistment and that he had been able to do usual activities in high school without foot pain.  He had not played sports.

Based on the above, the October 2012 VA examiner opined that the Veteran had a bilateral foot disability, to include hallux valgus and pes planus, before entering active service.  She based this opinion on statements from the Veteran that were noted in the service treatment records describing a lifelong history of a bilateral foot condition and of a foot condition prior to enlistment.  She observed that the Veteran's history of no foot pain prior to service, as reported at his VA examination, was made years following service.  

The examiner further noted that pes planus and hallux valgus are structural changes of the feet and are not expected to occur over a period of a few months.  In her opinion, the pre-existing foot conditions were temporarily aggravated during service due to increased activity.  However, there was no permanent aggravation of the bilateral foot disabilities by the three months of active duty service.  She noted that there is no treatment noted for a foot condition in the claims file until 2009.  She opined that the current chronic conditions are due to natural progression of the foot conditions that pre-existed service.  She also asserted that plantar fasciitis with spur and degenerative disease were related to the pre-existing conditions.

2.  Rebuttal of Presumption of Soundness

As noted above, rebuttal of the presumption of soundness requires clear and unmistakable evidence showing that the Veteran's bilateral pes planus and hallux valgus/bunions existed prior to service, as well as clear and unmistakable evidence that these disabilities were not aggravated by service. 

a.  Existence of Disability Prior to Service

The Board will first address the question of whether the evidence clearly and unmistakably demonstrates that the Veteran's bilateral pes planus and hallux valgus/bunion disabilities existed prior to service.  A review of the competent evidence of record clearly and unmistakably establishes that neither of these bilateral foot disabilities existed prior to his entrance into service.  

The evidence in support of finding that the Veteran's bilateral pes planus or hallux valgus existed prior to service consists of personal statements from the Veteran himself, service treatment records, and the October 2012 VA examination report.  

First, the service treatment records include multiple statements made by the Veteran himself concerning his own medical history.  As noted above, the Veteran reported to medical providers that he had "a lifelong history of this condition" and that "he had this condition prior to enlistment" when seeking treatment for his foot problems.
  
Additionally, the Board's finding that the Veteran's pes planus and hallux valgus clearly and unmistakably existed prior to service is based in part on the fact that this conclusion was reached by medical providers who examined or treated the Veteran during service.  These medical professionals had the benefit of having treated the Veteran and having reviewed his service treatment records, and they expressly found that the Veteran's symptomatic pes planus existed prior to his entry into service and was not aggravated by service.  These records include an April 1974 report, as described above, that details the Veteran's in-service treatment for foot problems, as well as multiple personal statements regarding his own medical history when seeking treatment.  Also among these records is an April 1974 Medical Board report, which is based on an investigation of the Veteran's disability for the express purpose of determining whether the Veteran's pes planus disability renders him unqualified for service, that ultimately determines the Veteran's disability existed prior to service and was not aggravated in service.  

The October 2012 VA examination report also supports the conclusion that the Veteran's bilateral pes planus and hallux valgus clearly and unmistakably existed prior to service.  In opining that the Veteran had a bilateral foot disability, to include hallux valgus and pes planus, before entering active service, the examiner noted the Veteran's in-service reports of his having had a history of foot pain prior to service.  She discounted the Veteran's recent assertions that he did not have a foot disability prior to service, noting that these statements were made many years following his separation from service.  In addition, following her examination of the Veteran and review of the claims file, she classified the Veteran's hallux valgus and pes planus as "structural changes of the feet, not expected to occur over a few months time."

The evidence against finding that the Veteran's bilateral pes planus or hallux valgus existed prior to service consists almost exclusively of the Veteran's own statements in connection with his multiple service connection claims.  The exception is the January 1974 entrance examination report, which reflects that the Veteran's feet were clinically normal upon his entrance into service.  In terms of his own statements, the Veteran reported on his January 1974 medical history report that he had no history of, or current, foot problems.  Furthermore, the Veteran reported on his April 1974 service connection claim that his bilateral foot problems began in March 1974.  He reported on his January 2009 claim that his bilateral foot problems began in January 1974.

The Board finds that this evidence clearly and unmistakably establishes that the Veteran's bilateral pes planus and hallux valgus existed prior to his entry into service.  First, the Board acknowledges that the Veteran, even though he is a layperson, is competent to testify as to when he began noticing foot problems.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In the case at hand, the Veteran's statements regarding the onset of his foot complaints are self-contradictory in that the Veteran has reported both having begun to experience foot problems during service and having had a history of foot problems prior to enlistment.  

The Board finds the Veteran's in-service assertions of a history of foot problems that were "lifelong" and that "he had this condition prior to enlistment" to be more probative than the denials of prior foot problems on his January 1974 entrance examination report, on his April 1974 and January 2009 claims forms, and during his March 2009 and October 2012 VA examinations.  The Board observes that the former statements were made during service in the course of the Veteran's seeking medical treatment for foot problems, and it considers these statements to be more credible than those that were made in connection with the Veteran's claims for benefits.  The Board also considers the statements that were made while the Veteran was in service to be more credible than those that were made approximately 25 years following his separation.  

With respect to the January 1974 entrance medical history report, the Board notes that the Veteran checked the "NO" box indicating that, with the exception of broken bones, he did not have a history of, and did not currently have, any of the 57 listed conditions covering a wide array of symptomatology.  Even setting aside any question regarding the amount of consideration that the Veteran gave to any single condition, the Board places much less probative value on the Veteran's check box denial of foot trouble on a general medical history questionnaire than it places on detailed statements that the Veteran made to medical treatment providers in the specific context of his seeking treatment for foot trouble over the next few months.  

Similarly, the Board finds the January 1974 enlistment examination report's finding of clinically normal feet to be far less probative than the detailed medical records of March 1974 and April 1974, the latter of which were specifically focused on determining whether the Veteran had current foot disabilities and whether these foot disabilities existed prior to service.  The Board notes that the Veteran himself expressly endorsed the Medical Board's conclusion that his bilateral pes planus existed prior to service and was not aggravated by service when he signed an April 1974 statement asserting those conclusions.  The Board considers the volume of medical records that expressly address the Veteran's foot complaints in detail, both for the purpose of administering medical treatment and for the purpose of determining whether these problems are of a nature as to render the Veteran unqualified for enlistment, to be of much greater probative value than a cursory determination that was made at the time of his enlistment.  

Finally, the Board notes that the only medical opinion on this matter that was offered by a medical professional concludes that the Veteran's pes planus and hallux valgus existed prior to service.  This opinion partially relies on the Veteran's in-service lay statements, but it is also justified by the examiner based on her medical determination that the Veteran's pes planus and hallux valgus are structural changes rather than acute disability.  

In weighing the probative value of the evidence concerning the date on onset of the Veteran's pes planus and hallux valgus, the Board finds that this evidence clearly and unmistakably establishes that the Veteran's pes planus and hallux valgus existed prior to service.

b.  In-Service Aggravation of Pre-Existing Disability

Next, the Board will address the question of whether the Veteran's bilateral pes planus and hallux valgus were clearly and unmistakably not aggravated by service.  The Board finds that the question of aggravation in this case is one that requires an opinion from a medical professional with the appropriate medical training to review the evidence, examine the Veteran, and provide the appropriate opinion.  The only medical opinion of record concerning this issue appears in the October 2012 VA examination report.  As noted above, the examiner found that while the Veteran's pre-existing foot conditions were temporarily aggravated during service due to increased activity, there was no permanent aggravation of the bilateral foot disabilities by the three months of active duty service.  She based this opinion, in part, on the fact that the Veteran had no treatment for his feet following his separation from service until 2009.  She also characterized the Veteran's current level of disability as representing the natural progression of the foot conditions that existed prior to service.  The Board finds this opinion to be highly probative, as it was given by an individual with the appropriate medical expertise to examine the Veteran and evaluate his medical history and render a medical opinion on the complex question of whether the Veteran's three months of active duty service in 1974 aggravated a pre-existing foot disability.  The examiner also provided a complete rationale to justify her opinion.  

The Board does note that the Veteran's service treatment records contain many instances of the Veteran having been treated for pes planus and hallux valgus during service, and that pes planus was cited as the reason for his separation.  This evidence, however, does not necessarily suggest a worsening of severity of the Veteran's pes planus or hallux valgus.  Even where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the pre-existing disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  As noted above, the only medical opinion of record has specifically determined that neither the Veteran's pes planus nor his hallux valgus was aggravated during his military service. 

The Board notes that the only contrary opinion concerning the question of aggravation comes from the Veteran himself.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau, supra.  However, as a layperson, the Veteran does not possess the necessary medical expertise to render a medical opinion on the complex question of whether the Veteran's three months of active duty service in 1974 permanently aggravated a pre-existing foot disability.  

The Board finds that the evidence of record, especially the medical opinion of the October 2012 VA examiner that is not contradicted by any other competent medical evidence, clearly and unmistakably demonstrates that the Veteran's bilateral pes planus and hallux valgus were not aggravated by his active duty service.  In light of the above, the Board finds that the presumption of soundness has been rebutted.

E.  Direct, Secondary, and Presumptive Service Connection Based on Chronic Disability

Having rebutted the presumption of soundness, the Board will next consider whether service connection may be granted for any of the Veteran's other current foot disabilities on a direct basis.  These disabilities consist of (1) bilateral plantar fasciitis; (2) right foot calcaneal spur; (3) degenerative joint disease of the first metatarsals; and (4) peripheral neuropathy/decreased vibratory sensation in the left ankle.  

As discussed above, only the Veteran's pes planus and hallux valgus were diagnosed in service.  The Veteran did, however, receive treatment for complaints of foot pain that were not given diagnoses in service.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Service connection may still be warranted, however, if competent evidence links this pain or any other symptom of in-service foot difficulties to a current disability.

The Board will first evaluate whether direct service connection is warranted for the Veteran's bilateral plantar fasciitis, right foot calcaneal spur, degenerative joint disease of the first metatarsals, or peripheral neuropathy/decreased vibratory sensation in the left ankle.  While none of these disabilities was diagnosed during in service, the Veteran has testified that he has had problems with his feet since service.

At the March 2009 VA examination, the Veteran reported having had constant foot pain since the 1970s, that he has not had any other foot injuries, and that he has not had any care for his feet for over 30 years.  The March 2009 VA examiner explained that the bone spur on the right calcaneus was not the result of service and instead is a commonly seen incidental finding. 

The October 2012 VA examination report notes that the Veteran reported that he started having problems standing watches and walking during boot camp due to pain on the bottoms of both feet, heels, and arches.  He described having lived with foot problems since discharge and reported having shooting, stabbing pain in his feet and difficulty walking.  It notes that the Veteran's plantar fasciitis was diagnosed in 2009.  The VA examiner opined that the current chronic conditions are due to natural progression of the foot conditions that pre-existed service.  She also asserted that plantar fasciitis with spur and degenerative disease were related to the pre-existing conditions.

With respect to the peripheral neuropathy claim in particular, the March 2009 podiatry consultation report reflects that the Veteran reported having had numbness and tingling in both feet "for the past several years."  The March 2009 VA examiner opined that the Veteran's six-month history of tingling discomfort is associated with his back pain and radiation of back discomfort.  He opined that the Veteran's back discomfort and probable sciatica were significantly impacting his foot symptoms and his foot discomfort was more likely than not the result of back pain and sciatica and less likely a primary foot condition.  His peripheral neuropathy is characterized as "idiopathic" in a June 2009 VA medical record.

1.  Direct Service Connection

The Board finds that, based on the above evidence, service connection cannot be granted for the Veteran's bilateral plantar fasciitis, right foot calcaneal spur, degenerative joint disease of the first metatarsals, or peripheral neuropathy/decreased vibratory sensation in the left ankle.  

The Board first observes that the evidence does not indicate a continuity of symptomatology of any foot disability since service, as none of these disabilities was diagnosed in service or for many years thereafter.  While the Veteran has reported that he has experienced foot symptomatology since service, neither of the medical professionals who reviewed the Veteran's claims file and examined the Veteran found a link between any such symptoms and any specific current diagnosis.  As a layperson, the Veteran is not competent to attribute any specific foot symptomatology to any particular current diagnosis that was made decades following the onset of such symptoms.  See Jandreau, supra.  This observation is especially significant in light of the fact that the Veteran was found to have had disabilities in service, including metatarsalgia, that he was specifically found not to currently have upon examination in March 2009 and October 2012.  In short, the evidence does not demonstrate a continuity of symptomatology of any current foot disability since service. 

Nor does the record otherwise establish a nexus between the Veteran's bilateral plantar fasciitis, right foot calcaneal spur, degenerative joint disease of the first metatarsals, or peripheral neuropathy/decreased vibratory sensation in the left ankle and his military service.

As noted above, the March 2009 VA examiner opined that the bone spur on the right calcaneus was not the result of service and instead is a commonly seen incidental finding.  The October 2012 opinion linked this disability to the bilateral foot disabilities that existed prior to service.  In either event, a nexus between the Veteran's right foot calcaneal spur and his military service has not been established.  

As discussed in great detail above, the Board finds that the March 2009 and October 2012 VA examination reports in which these opinions appear are highly probative to determining whether entitlement to service connection for the claimed bilateral foot disabilities exists.  Specifically, the Board's determination of their probative value is based upon the examiners' professional expertise, their review of the claims file, their examination of the Veteran, and their clear diagnoses with etiology opinions.

On the other hand, the only contradictory opinion comes from the Veteran himself.  The Board finds that the Veteran does not possess the appropriate medical training to competently link a current foot disability to symptomatology that began approximately 25 years earlier.  See Jandreau, supra.  Therefore, the Board cannot grant direct service connection for any of these claims.

2.  Secondary Service Connection

As indicated above, the October 2012 VA examiner linked the Veteran's plantar fasciitis with spur and degenerative disease to the bilateral pes planus and hallux valgus that existed prior to service, while the March 2009 VA examiner asserted a link between the Veteran's neurological symptoms of the feet and his back pain.  Because pes planus, hallux valgus, and back pain have not been found to be connected to the Veteran's service, service connection on a secondary basis cannot be established as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  Presumptive Service Connection Based on the Presence of a Chronic Disability

The Board also finds that service connection for the chronic disabilities of right foot calcaneal spur, degenerative joint disease, and peripheral neuropathy cannot be granted on a presumptive basis, as there is no medical evidence that any of these disabilities existed to a compensable degree within one year of the Veteran's separation from service.  In arriving at this conclusion, the Board notes that there is no medical evidence from the one-year period following the Veteran's separation from service and that he has not alleged the existence of such evidence.  

F.  Conclusion

In summary, the Board finds that the presumption of soundness has been rebutted with respect to the issues of entitlement to service connection for bilateral pes planus and bilateral hallux valgus.  The Board also finds that entitlement to service connection on a direct or secondary basis for bilateral plantar fasciitis, right foot calcaneal spur, degenerative joint disease of the first metatarsals, and peripheral neuropathy/decreased vibratory sensation in the left ankle is not warranted.  Finally, the Board finds that entitlement to service connection for right calcaneal spur, degenerative joint disease of the first metatarsals, and peripheral neuropathy/decreased vibratory sensation in the left ankle on a presumptive basis based on the presence of a chronic disability is not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a bilateral foot disability must be denied.



ORDER

Entitlement to service connection for a bilateral foot disability, however diagnosed, including pes planus, hallux valgus, plantar fasciitis, right foot calcaneal spur, degenerative joint disease of the first metatarsals, and peripheral neuropathy involving the left lower extremity, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


